Filed 12/2/13 Marriage of Breen CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re the Marriage of NORMAN PAUL and
DEBERAH L. BREEN.
                                                                 D062502
NORMAN PAUL BREEN,

         Appellant,                                              (Super. Ct. No. D515906)

         v.

DEBERAH L. BREEN,

         Respondent.


         APPEAL from a judgment and order of the Superior Court of San Diego County,

Lorna A. Alksne and Maureen F. Hallahan, Judges. Affirmed.

         Norman Paul Breen, in pro. per., for Appellant.

         Deberah L. Breen, in pro. per., for Respondent.



         The trial court entered a judgment denying a motion filed by Norman Paul Breen

(Husband) to reduce the amount of spousal support payable to his former wife Deberah

L. Breen (Wife) and a subsequent order granting in part Husband's motion to reduce the
amount of spousal support payable to Wife. The court also awarded Wife attorney fees

incurred in defending those motions. Husband appeals, contending the court abused its

discretion in: (1) determining his current income; (2) setting spousal support at an amount

greater than his current income allowed; and (3) awarding Wife attorney fees based on its

erroneous determinations of his current income and without considering the effect of

Wife's bankruptcy discharge of a debt owed her former attorney. We are not persuaded

by Husband's contentions.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Husband and Wife married in 1975 and separated in 2009. At the time of their

separation, they had one adult child and one 17-year-old child. In July 2009, the trial

court awarded Wife temporary spousal support of $3,500 per month.1

       In November 2010, Husband filed an order to show cause (OSC), requesting his

temporary spousal support obligation be reduced from $3,500 to $2,500, or less, per

month. In support of his OSC, Husband filed an income and expense declaration (IED),

stating that he was self-employed as an attorney, working as an independent contractor

for a law firm, and attached photocopies of certain checks issued to him by that firm

during the period September 13, 2010, through November 1, 2010. In January 2011,

Husband filed another IED, stating he had last filed income tax returns for 2009 and

setting forth his monthly income during 2010 on an attachment (showing income that


1      Although the record on appeal does not contain a copy of Wife's petition for
dissolution of marriage, we presume a dissolution petition was filed and resulted in the
subsequent orders for temporary and permanent spousal support.

                                             2
ranged from $7,481 to $19,773 per month). In March 2011, he filed another IED,

restating the income information from his January IED and attaching copies of portions

of his 2009 federal income tax return. In his trial brief, Husband discussed each of the

Family Code2 section 4320 factors a court must consider in establishing spousal support.

       On March 11 and 17, 2011, the trial court (San Diego County Superior Court

Judge Lorna A. Alksne) held an evidentiary hearing on Husband's OSC. On March 21,

2011, the court heard closing arguments and stated its findings and order on the record.

The court stated it had considered all the section 4320 factors. The parties' marital

standard of living was $12,000 per month. The court found Husband had the ability to

pay spousal support and was earning between $11,000 and $13,000 per month. It stated

Husband "has very good marketable skills as a successful trial attorney." It ordered

Husband to pay Wife spousal support of $3,500 per month. It also ordered him to pay

Wife's attorney $5,000 in attorney fees at a rate of $500 per month. The court directed

Wife's attorney to prepare the judgment and submit it to Husband for his signature. The

court granted Wife's dissolution petition effective as of that date (i.e., March 21, 2011).

The court's minutes reflect that the court granted the judgment of dissolution effective

March 21, 2011.

       In June 2011, Husband filed a declaration in support of his proposed judgment,

stating he and Wife's attorney could not agree on the form of judgment and submitting




2      All statutory references are to the Family Code.

                                              3
their respective versions of the judgment to the court for it to decide and sign. The record

on appeal does not show any action taken by the court on that request during 2011.

       In February 2012, Husband filed a second OSC, requesting that his spousal

support obligation be reduced from $3,500 per month. He asserted he was not able to pay

more than $1,000 per month in spousal support. He stated his average monthly income

during 2011 was $8,955.71, but was only $7,257.92 over the past six months because of

reduced legal work. Husband also requested that the court choose one of the two

versions of the 2011 judgment to sign and enter because no judgment had yet been

entered. In support of his OSC, Husband filed an IED with an attachment stating his

2011 income was $107,468.50 and itemizing his monthly income from August 2011

through January 2012.

       Wife filed a responsive declaration, opposing Husband's OSC to modify spousal

support and requesting an order directing him to pay the $3,000 amount remaining of the

attorney fees awarded her in 2011. In April 2012, Husband filed a declaration stating his

gross income in February 2012 was $4,389 and in March was $4,920.

       On April 11, 2012, the trial court (San Diego County Superior Court Judge

Maureen F. Hallahan) held a hearing on Husband's second OSC. The court chose Wife's

version of the proposed 2011 judgment with one modification (regarding the amount of

the spousal support arrearages) and stated it would enter that judgment. Husband stated

he did not take an appeal from the court's action in 2011 because there was no "actual

judgment entered yet." He therefore requested the court enter that judgment as of April

11, 2012, rather than nunc pro tunc to allow him to appeal that judgment. The court

                                             4
stated it was entering the judgment, which was taken and put on the record on March 21,

2011.3 It informed Husband that his "rights are your rights with respect to an appeal. I

can't advise you on that."

          On the issue of spousal support, the court found there had been a significant

change of circumstances regarding Husband's earnings. Rather than considering the

matter on a month-to-month basis, the court considered the matter overall and found all

of the court's findings in 2011 to be the same except for Husband's earnings. The court

looked at Husband's earnings for the prior year (i.e., 2011), which were about $9,000 per

month. The court reduced Husband's spousal support obligation from $3,500 to $2,800

per month. The court then continued the hearing for consideration of the remaining

issues.

          On May 29, 2012, the trial court resumed the hearing and determined that

Husband's spousal support arrears obligation to Wife was $28,832.52 as of April 30,

2012, found Husband still owed Wife $3,000 for attorney fees from the 2011 award, and

awarded Wife an additional $1,500 for attorney fees. The court found the total net

amount that Husband owed Wife was $39,560.86.

          On June 12, 2012, the court issued written findings and an order after hearing

(First Order), setting forth its findings and order from the April 11, 2012, hearing. In

reducing Husband's spousal support obligation to $2,800 per month, the court stated it


3      The court's minutes state: "[Husband's] motion for the Entry of Judgment is
granted in part. The Court enters the judgment today (nunc pro tunc to 3/21/11) with
the exception of the arrears amount (through 2/28/11)."

                                               5
had considered the section 4320 factors and found his average monthly income during

2011 was $9,000 per month for work as an attorney and $300 per month from the sale of

dolls. The First Order also stated: "4. The Court enters the Judgment submitted to Court

by [Wife's] former counsel . . . with the exception of Section 13[,] which shall be

amended in regards to the amount of spousal support arrears through February 28,

2011[,] to read '$16,030.21' and Section 13 shall state that these arrears shall be

considered a debt in the division between the parties."4

       Also on June 12, 2012, the court issued written findings and an order after hearing

(Second Order), setting forth its findings and order from the May 29, 2012, hearing.

       On August 8, 2012, Husband filed a notice of appeal appealing:

          "1. Judgment after court trial, which Judgment may have been
          entered after a hearing on April 11, 2012, and which Judgment was
          modified or amended after a hearing on May 29, 2012. . . .

          "2. Orders made at a hearing on April 11, 2012, and as recited in
          [the First Order]. . . .

          "3. Orders made at a hearing on May 29, 2012, and as recited in [the
          Second Order]. . . ."5




4      The record on appeal does not contain any separate document entitled "Judgment,"
signed and entered by the trial court.

5      We deny Wife's request to augment the record on appeal with a report of a special
master that recommended certain divisions of the parties' property and debts in their
marital dissolution proceeding.
                                              6
                                       DISCUSSION

                                               I

                        Modification of Spousal Support Generally

       "[A]n order for spousal support must be based on the facts and circumstances

existing at the time the order is made." (In re Marriage of Sinks (1988) 204 Cal. App. 3d
586, 592.) On filing of a motion or OSC, a trial court may modify an order for spousal

support. (§ 3651, subds. (a), (c); In re Marriage of Tydlaska (2003) 114 Cal. App. 4th
572, 575.) "Modification of a spousal support order may be made only on a showing of a

material change in circumstances after the last order." (Tydlaska, at p. 575.) "The

moving party bears the burden of establishing a material change of circumstances since

the last order was made in order to obtain modification of the spousal support order.

[Citations.] In determining whether a change of circumstances has occurred, the trial

court is required to reconsider the same standards and criteria set forth in . . . section 4320

it considered in making the initial long-term order at the time of judgment and any

subsequent modification order." (In re Marriage of Stephenson (1995) 39 Cal. App. 4th
71, 77-78, fn. omitted (Stephenson).) Section 4320 factors include the extent to which

each party's earning capacity is sufficient to maintain the standard of living established

during the marriage, taking into account the supported party's marketable skills and

periods of unemployment; the supporting party's ability to pay spousal support; the

parties' respective needs, obligations and assets, including their separate property; their

ages and health; the duration of the marriage; and the supported spouse's ability to engage

in gainful employment. (§ 4320, subds. (a)-(h); Stephenson, at p. 78.) The court must

                                              7
also consider the "balance of the hardships" (§ 4320, subd. (k)) to the parties and "[a]ny

other factors [it] determines are just and equitable." (Id., subd. (n).) "Furthermore, the

court does not have discretion to ignore any relevant circumstance enumerated in the

statute. To the contrary, the trial judge must both recognize and apply each applicable

statutory factor in setting spousal support. [Citations.] Failure to do so is reversible

error." (In re Marriage of Cheriton (2001) 92 Cal. App. 4th 269, 304.)

       "The trial court has broad discretion to decide whether to modify a spousal support

order. [Citation.] On appeal, we review the trial court's modification decision for abuse

of discretion. An abuse of discretion is shown only when, ' ". . . after calm and careful

reflection upon the entire matter, it can fairly be said that no judge would reasonably

make the same order under the same circumstances. [Citation.]" ' " (In re Marriage of

Tydlaska, supra, 114 Cal.App.4th at p. 575.)

                                              II

                           First OSC to Modify Spousal Support

       Husband contends the trial court abused its discretion in denying his OSC

requesting that his spousal support obligation be reduced from $3,500 per month to

$2,500, or less, per month.6 He argues the court erred in determining his current income



6      As a preliminary matter, it is not entirely clear, based on the record on appeal, that
Husband timely appealed the decision denying his OSC. In general, a notice of appeal
must be filed no later than 180 days after entry of judgment. (Cal. Rules of Court, rule
8.104(a)(1)(C).) However, it is unclear in this case on what date the judgment denying
Husband's OSC was entered. At the March 21, 2011, hearing, the trial court ordered
Husband to pay Wife spousal support of $3,500 per month and directed Wife's attorney to
prepare the judgment and submit it to Husband for his signature. Thereafter, the parties
                                              8
and setting spousal support at an amount (i.e., $3,500 per month) greater than his current

income allowed.

       Husband argues the trial court did not consider all of the section 4320 factors in

setting the amount of his spousal support obligation. As discussed above, a trial court

must consider all of the section 4320 factors when setting spousal support, whether

initially or a subsequent modification thereof. (Stephenson, supra, 39 Cal.App.4th at

pp. 77-78; In re Marriage of Lynn (2002) 101 Cal. App. 4th 120, 132.) In this case, the

trial court's minute order expressly states: "The Court has considered all the [section]

4320 factors." Furthermore, the reporter's transcript for the March 21, 2011, hearing

includes many references to section 4320 factors, showing the court considered those

factors. At that hearing, the court stated:


were unable to agree on the form of judgment and, in particular, the spousal support
arrearages amount. No written judgment was entered in 2011. Instead, the matter was
submitted to the trial court and at the April 11, 2012, hearing the court chose Wife's
version of the proposed 2011 judgment with one modification (regarding the amount of
the spousal support arrearages) and stated it would enter that judgment. The court's April
11, 2012, minutes state: "[Husband's] motion for the Entry of Judgment is granted in
part. The Court enters the judgment today (nunc pro tunc to 3/21/11) with the exception
of the arrears amount (through 2/28/11)." Based on this record, it is unclear whether the
judgment was entered on March 21, 2011, or April 11, 2012. However, because the 2011
order directed Wife's attorney to prepare the form of judgment and submit it to Husband,
that order presumably contemplated further action before a judgment was entered
regarding Husband's spousal support obligation. That further action ultimately occurred
on April 11, 2012, when the trial court chose Wife's version of the judgment, with
modification regarding the spousal support arrearages amount. Therefore, for
determining the timeliness of Husband's notice of appeal, the entry date of the judgment
apparently was April 11, 2012, when the court chose the form of judgment and entered it,
albeit nunc pro tunc to March 21, 2011. (Cf. In re Marriage of Taschen (2005) 134
Cal. App. 4th 681, 685-686.) Accordingly, we presume Husband's August 8, 2012, notice
of appeal was timely filed within 180 days of the entry of judgment.

                                              9
          "[Y]ou're going to have my findings as of the trial, okay, under the
          [section] 4320 factors, which I am required to do. [¶] So under
          support the court has considered all the [section] 4320 factors. The
          court is going to find that this is an upper to upper middle class
          standard of living. $12,000 a month was the marital standard. [¶]
          The court, under [section] 4320[, subd.] (a), will find that . . . [¶]
          [Wife] does not have the earning capacity to maintain the marital
          standard of living. . . . [¶] The marketable skills. Obviously,
          [Husband] has very good marketable skills as a successful trial
          attorney. The wife in this case has music teacher skills and needs to
          continue to develop those skills. In this economy I'm not sure that
          music teacher is the most marketable skill at the moment, but you
          may want to see what other areas of teaching you can turn that into,
          and you might need to take some retraining. [¶] It's obvious that the
          wife's current earnings are impaired by her periods of unemployment
          that were more incurred during the marriage to full-time raise the
          children." (Italics added.)

The court further found Husband "has the ability to pay spousal support. He has a current

income which is between 11- and 13,000 dollars a month, and that's the court's finding."

       Based on this record, it is clear the trial court considered all of the section 4320

factors. Although it did not cite and discuss each factor set forth in section 4320, it

expressly discussed many of them. We conclude the court implicitly considered each of

the section 4320 factors in setting the amount of his spousal support obligation. We

presume the trial court's order is correct, "and all intendments and presumptions are

indulged in favor of its correctness." (In re Marriage of Arceneaux (1990) 51 Cal. 3d
1130, 1133.) Husband does not cite any case or other authority showing the court was

required to expressly cite and discuss each section 4320 factor on the record before it

could make a determination of his spousal support obligation.

       Husband also asserts the trial court erred by finding his current income was

$11,000 to $13,000 per month because he filed two IED's before the March 21, 2011,

                                              10
hearing showing his average income was only about $9,000 per month. Husband's

January 2011 IED stated he had last filed income tax returns for 2009 and set forth his

monthly income during 2010 on an attachment (which showed income ranging from

$7,481 to $19,773 per month). His March 2011 IED restated that income information

and attached copies of portions of his 2009 federal income tax return. Schedule C to

Husband's 2009 Form 1040 tax return shows his gross earnings from practicing law in

2009 were $162,056, an average of about $13,500 per month.7 Furthermore, based on

his attachment showing his 2010 income for each month, he earned an average income of

about $11,300 per month during 2010 (per our mathematical calculations). There is

substantial evidence for the trial court's finding that Husband's current income as of

March 21, 2011, was between $11,000 and $13,000 per month. The court was not

required to consider only his income for the past six months in determining his current

income for purposes of setting spousal support. Rather, a court may reasonably consider

a longer period of time in determining current income, especially as in this case when the

supporting spouse's income has varied considerably over that longer period of time and

the court determines the most recent monthly income amounts may not accurately reflect

what that spouse's income will be in the future. In the circumstances of this case, we

conclude the court did not abuse its discretion by considering Husband's 2010 income

along with his monthly income for January and February 2011 (i.e., $10,323 and $7,364)



7      Husband's IED's did not attach a copy of his entire Form 1040. We, like the trial
court, must base Husband's gross earnings for 2009 on those portions provided, as well as
any other relevant information pertaining to that year.
                                             11
in determining his current income and ability to pay spousal support.8 To the extent

Husband argues there was substantial evidence to support a finding his current income

was only $9,000 per month at that time, he misconstrues and/or misapplies the applicable

standard of review.

       The record supports an inference that the trial court considered whether to impute

income to Wife when it discussed her employment history and chances of obtaining

employment in her field (i.e., teaching music). The court stated Wife needs to continue

to develop music teaching skills and may need some retraining in the current economy.

The court also noted Wife's current earnings are impaired by her periods of

unemployment during the marriage when she raised their children. We do not conclude

the court abused its discretion by not imputing current income to Wife in determining

Husband's spousal support obligation.

       Finally, Husband appears to argue the trial court abused its discretion by relying

on a computer software program (i.e., DissoMaster) in determining the amount of his

spousal support obligation. His entire argument on that issue is as follows: "Because the

$3,500 figure had first been determined in July 2009 by using the DissoMaster guidelines

for temporary support, the trial court could not rely on those guidelines when setting the

amount of permanent support at trial in March 2011. (In re Marriage of Zywiciel (2000)

83 Cal. App. 4th 1078, 1081-1082.)" However, in so arguing, Husband does not cite to the



8     The record does not show the trial court relied on its prior findings in July 2009 in
determining Husband's current income on March 21, 2011.

                                            12
record on appeal showing the trial court did, in fact, rely on the DissoMaster guidelines.

Furthermore, our independent review of the record does not support Husband's assertion.

The fact the trial court set Husband's permanent spousal support obligation at the same

amount as his temporary spousal support obligation (i.e., $3,500 per month) does not

show it relied on the same computer program (i.e., DissoMaster) as it did in setting

temporary spousal support. We conclude Husband has not carried his burden on appeal

to show the trial court abused its discretion in denying his first OSC and setting his

spousal support obligation at $3,500 per month.

                                             III

                          Second OSC to Modify Spousal Support

       Husband contends the trial court abused its discretion by denying his second OSC

requesting that his permanent spousal support obligation be reduced from $3,500 per

month. He argues the court erred in determining his current income and setting spousal

support at an amount (i.e., $2,800 per month) greater than his current income allowed.

       Husband argues the trial court did not consider all of the section 4320 factors in

setting the amount of his spousal support obligation. As discussed above, a trial court

must consider all of the section 4320 factors when setting spousal support, whether

initially or a subsequent modification thereof. (Stephenson, supra, 39 Cal.App.4th at

pp. 77-78; In re Marriage of Lynn, supra, 101 Cal.App.4th at p. 132.) On June 12, 2012,

the court issued the First Order, setting forth its findings and order from the April 11,

2012 hearing. In reducing Husband's spousal support obligation from $3,500 to $2,800

per month, the court expressly stated it had considered the section 4320 factors and found

                                             13
his average monthly income during 2011 was $9,000 per month for work as an attorney

and $300 per month from the sale of dolls. Based on this record, we infer the trial court

considered all of the section 4320 factors. Although it did not cite and discuss each

factor set forth in section 4320, it expressly discussed many of them. We conclude the

court implicitly considered each of the section 4320 factors in setting the amount of his

spousal support obligation. We presume the trial court's order is correct, "and all

intendments and presumptions are indulged in favor of its correctness." (In re Marriage

of Arceneaux, supra, 51 Cal.3d at p. 1133.) Husband does not cite any case or other

authority showing the court was required to expressly cite and discuss each section 4320

factor on the record before it could make a determination of his spousal support

obligation.

       Husband also argues the trial court erred by finding his current income at the time

of the April 11, 2012, hearing was about $9,000 per month as an independent contract

attorney and $300 per month from the sale of dolls. However, in support of his second

OSC filed February 23, 2012, Husband submitted an attachment stating that his 2011

income from providing legal services was $107,468.50, which is about $8,900 per month.

He also set forth the amounts of his legal services income for each of the six months

immediately preceding that date (i.e., from August 2011 through January 2012), which

ranged from $5,381.50 to $8,996.00.9 At the April 11, 2012, hearing, the trial court



9     Five of those six months were in 2011 and were included in calculating his
monthly income for 2011. His January 2012 income was $7,286.50.

                                            14
stated: "I do find a lawyer, independent contractor, especially an independent contractor's

income, varies from month to month, and you should not just take one month or, frankly,

six months, but I am looking at what was earned last year [2011] with the hope and

expectation [Husband] will continue to search out work, and there will be work for him.

[¶] The court does [find] that [Husband's] self-employment income is $9,000 [per]

month."

       We conclude there is substantial evidence for the trial court's finding that

Husband's current income from providing legal services as of April 11, 2012, was about

$9,000 per month. The court was not required to consider only his income for the past

six months (which averaged about $7,258 per month) in determining his current income

for purposes of setting spousal support. Rather, a court may reasonably consider a longer

period of time in determining current income, especially as in this case when the

supporting spouse's income has varied considerably over that longer period of time and

the court determines the most recent monthly income amounts may not accurately reflect

what that spouse's income will be in the future. In the circumstances of this case, we

conclude the court did not abuse its discretion by considering all of Husband's 2011

income along with his monthly income for January 2012 in determining his current

income and ability to pay spousal support. To the extent Husband argues there was

substantial evidence to support a finding his current income was only $7,200 or less per

month at that time, he misconstrues and/or misapplies the applicable standard of review.

       The record supports an inference that the trial court considered whether to impute

income to Wife. Wife's attorney stated that she had submitted 526 job applications over

                                             15
the past year. Although she had held seven jobs during that period, she was "laid off

right away" from each one because of the fickle retail industry. Her attorney stated Wife

continued to look for work. He argued she could not pursue teaching without first

becoming recertified in Arizona and was not in a financial position to do so at that time.

The trial court stated it was disappointed Wife was not able to obtain work. The record

therefore shows the court did, in fact, consider whether to impute income to Wife, but

implicitly decided not to do so. Husband has not carried his burden on appeal to

persuade us the court abused its discretion by not imputing current income to Wife in

determining his spousal support obligation.

       Finally, Husband argues the trial court abused its discretion by relying on a

computer software program (i.e., DissoMaster) in determining the amount of his spousal

support obligation. "[I]t would constitute an abuse of discretion for the trial court simply

to substitute the use of a computer program for the required consideration and appropriate

weighing of the statutory factors." (In re Marriage of Olson (1993) 14 Cal. App. 4th 1, 9;

see also In re Marriage of Zywiciel, supra, 83 Cal.App.4th at pp. 1081-1083.) Although

neither the First Order nor the reporter's transcript for the April 11, 2012, hearing shows

the court expressly considered the DissoMaster guidelines, the court's minutes for the

April 11, 2012, hearing appear to support Husband's assertion that the court considered

those guidelines. Attached to the April 11, 2012, minutes is a "DissoMaster Data Screen"

dated April 11, 2012, showing proposed spousal support of $2,795. However, the fact

the trial court considered the DissoMaster calculations in determining the amount of his

spousal support does not show it "relied primarily, if not exclusively," on those

                                              16
calculations. The fact the trial court reduced Husband's spousal support obligation to

$2,800 per month, about the same amount as the DissoMaster program calculates for

temporary spousal support obligation (i.e., $2,795 per month), does not show it relied

primarily--or exclusively--on that computer program in determining his spousal support

obligation.

       Because of the fluctuating nature of Husband's income, the trial court did not

abuse its discretion by considering the DissoMaster calculation, together with all of the

section 4320 factors, in determining his spousal support obligation. (In re Marriage of

Olson, supra, 14 Cal.App.4th at p. 9 [case involving fluctuating income, trial court did

not use "computer program as a substitute for judicial discretion or in lieu of considering

the [statutory] factors"]; cf. In re Marriage of Schulze (1997) 60 Cal. App. 4th 519, 525-

528 [case without fluctuating income, trial court abused its discretion by beginning with

proposed DissoMaster amount and making adjustments thereto based on § 4320

factors].)10 We conclude Husband has not carried his burden on appeal to show the trial

court abused its discretion by denying his second OSC and setting his spousal support

obligation at $2,800 per month.




10     To the extent In re Marriage of Schulze, supra, 60 Cal. App. 4th 519, is factually
similar to this case, we nevertheless are not persuaded by its reasoning and decline to
apply its holding in the circumstances of this case.
                                            17
                                           IV

                       $3,000 Remainder of Attorney Fees Award

      Husband contends the trial court erred by finding on May 29, 2012, that he still

owed Wife $3,000 of the 2011 attorney fee award of $5,000 because the court initially

erred in 2011 in determining his current income and in 2012 did not consider the effect of

Wife's subsequent bankruptcy discharge of a debt owed her former attorney.

                                            A

      On March 21, 2011, the trial court ordered Husband to pay Wife's attorney (Neill

Marangi) $5,000 in attorney fees at a rate of $500 per month. In opposition to Husband's

second OSC in 2012, Wife filed a responsive declaration, requesting an order directing

him to pay the unpaid $3,000 remaining amount of the $5,000 in attorney fees awarded

her in 2011.

      In reply, Husband filed a declaration arguing the 2011 award had been based on

attorney fees Wife owed her former attorney, Julia Garwood, and Wife's current attorney

was supposed to forward his $500 monthly payments to Garwood. Husband asserted that

when Wife filed for bankruptcy in August 2011 and had her debt to Garwood discharged,

he believed "the basis on which the attorneys' fees had been awarded no longer existed.

That is why I stopped making those payments after August 2011." Husband filed another

declaration asserting that Wife agreed with Garwood that she would instruct Marangi to

forward to Garwood the attorney fee installment payments made by Husband to pay off

the balance of $4,400 still owed her. He asserted he made four monthly payments of

$500, which he understood would be used to pay attorney fees Wife still owed Garwood.

                                           18
He asserted that when Wife filed for bankruptcy in August 2011, she listed her attorney

fee debt to Garwood on Schedule F, which Husband lodged with the court. Husband

asserted that "[b]ecause [Wife] was going to be discharged from having to pay the subject

fees to Attorney Garwood, I did not believe that there was any need for me to pay the

remaining $3,000 in attorneys' fees. For that reason, I did not make any $500 monthly

payments of attorneys' fees after August 2011. [Wife] was then discharged in her

bankruptcy in December 2011, including a discharge of the fees she owed to Attorney

Garwood." Husband lodged with the court a copy of the agreement between Wife and

Garwood, in which Wife agreed to pay Garwood $4,400 out of the $5,000 in attorney

fees awarded to Wife on March 21, 2011, by having Marangi, her current attorney,

forward Husband's installment payments to her up to $4,400.

       In the Second Order, the trial court stated: "The Court GRANTS [Wife's] request

to confirm that the remainder of the attorney fees and costs ordered to be paid by

[Husband] at trial, totaling $3,000[,] is still owed by [Husband]."

                                             B

       Husband first argues the trial court abused its discretion by confirming he still

owed Wife $3,000 of the original $5,000 attorney fee award in 2011 because that original

award was based on the trial court's erroneous finding in 2011 that his current income

was between $11,000 and $13,000 per month. However, because we concluded in

section II above that the trial court did not err in determining Husband's current income

on March 21, 2011, we likewise reject his challenge to the court's attorney fee award in

2011 based on that same income determination.

                                             19
       Husband also argues the trial court abused its discretion by confirming he still

owed Wife $3,000 out of the original $5,000 attorney fee award because Wife's debt to

Garwood had been discharged in her 2011 bankruptcy. However, assuming arguendo

Wife had a debt of $4,400 to Garwood, her former attorney, for past legal services and

that debt was discharged in bankruptcy in December 2011, that bankruptcy discharge did

not, either directly or indirectly, affect Husband's obligation to pay Wife's current

attorney, Marangi, $500 monthly payments toward the remaining $3,000 of the original

$5,000 amount ordered by the trial court. On March 21, 2011, the trial court ordered

Husband to pay Wife's current attorney, Marangi, $5,000 in attorney fees at a rate of

$500 per month. Therefore, Husband owed Wife and/or her current attorney, Marangi, a

total of $5,000 in attorney fees. Wife's subsequent bankruptcy discharge in December

2011 did not affect Husband's court-ordered obligation to pay attorney fees to her and/or

her current attorney. There is nothing in the record on appeal to support Husband's

apparent position that the 2011 order obligating him to pay $5,000 in attorney fees to

Wife's current attorney, Marangi, had subsequently been modified by the court to require

him to instead pay Wife's former attorney, Garwood, that amount (up to $4,400). To the

extent Wife agreed with Garwood to have her current attorney forward Husband's $500

monthly payments to Garwood toward her $4,400 debt to Garwood, that agreement did

not amend, modify, or otherwise absolve Husband of his court-ordered obligation to pay

Wife attorney fees of $5,000 at a rate of $500 per month. We conclude the trial court

correctly confirmed in the Second Order that Husband still owed Wife's current attorney



                                             20
$3,000 out of the original $5,000 attorney fee award. Husband does not cite any apposite

case or other authority persuading us to reach a contrary conclusion.

                                              V

                                $1,500 in New Attorney Fees

       Husband contends the trial court erred by awarding Wife $1,500 in attorney fees

for opposing Husband's second OSC because it erred in determining his current income.

In part III above, we concluded the trial court did not err in finding in April 2012 that

Husband's current income from providing legal services was $9,000 per month.

Therefore, to the extent Husband challenges the trial court's June 2012 award of $1,500

in new attorney fees based on that purported erroneous income determination, we

likewise reject that challenge. To the extent Husband challenges the $1,500 award of

attorney fees based on insufficient evidence to support the court's implicit finding he had

the ability to pay for legal representation by both parties (see, e.g., § 3557, subd. (a)), he

misconstrues and/or misapplies the applicable standard of review by citing only evidence

favorable to his position and arguing the court should have reached a contrary result.

Based on our review of the record, we conclude there is substantial evidence to support

the trial court's finding Husband had the ability to pay for legal representation by both

parties. Therefore, the court did not abuse its discretion by ordering Husband to pay

Wife $1,500 in attorney fees.




                                              21
                                             VI

                               Spousal Support Arrearages

       Husband finally contends the trial court erred in the Second Order by finding he

owed $28,832.52 in spousal support arrearages because the amount of his spousal support

obligation resulted from an erroneous determinations of his current income in March

2011 and April 2012. However, because we concluded in parts II and III above that the

trial court did not abuse its discretion in March 2011 and April 2012 in determining

Husband's current income on which its determinations of spousal support were

predicated, in part, we likewise reject his challenge to its June 2012 calculation of spousal

support arrearages based on those prior spousal support orders predicated, in part, on

those current income determinations. Husband has not carried his burden on appeal to

persuade us the trial court erred in determining the amount of his spousal support

arrearages.

                                      DISPOSITION

       The judgment and order are affirmed. Wife is entitled to costs on appeal.




                                                                           McDONALD, J.
WE CONCUR:


HUFFMAN, Acting P. J.


McINTYRE, J.



                                             22